EXHIBIT 10.1

 

AMENDMENT OF DIRECTORS COMPENSATION PROGRAMS

 

On October 5, 2007, the Company’s Board of Directors approved amendments to the
level of compensation for serving as a non-employee Director (“Outside
Director”). These amendments were made retroactive to June 1, 2007, the
beginning of the Company’s current fiscal year.

 

For serving as a director of the Company, each Outside Director is paid a $1,500
fee for each Board meeting attended in person or by telephone and monthly
compensation of $500 if he also serves on any Board committee or $1,000 if he
does not serve on any committee. The Chair of the Audit Committee receives
$3,500 for each Audit Committee meeting attended in person or by telephone, and
other members of the Audit Committee receive $2,500. Members of the Nominating
Committee receive a $500 fee and members of the Compensation Committee receive a
$1,000 fee for each committee meeting attended in person or by telephone. The
Company also reimburses travel and lodging expenses incurred in connection with
attending meetings of the Board and its committees.

 

--------------------------------------------------------------------------------